Citation Nr: 0714303	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-00 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active service from May 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
RO.  

In March 2006, the veteran testified at a hearing before the 
undersigned via video teleconference.

In May 2006, the Board remanded this matter to the RO for 
additional development of the evidence and further procedural 
action.


FINDING OF FACT

The record contains no definitive diagnosis of PTSD.


CONCLUSION OF LAW

PTSD is not due to disease or injury that was incurred in 
active duty service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in September 2001, June 2005, and June 2006 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claim and to submit any relevant information in 
his possession.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  Finally, via the June 2006 letter, he 
was advised regarding disability ratings and effective dates 
as mandated by the Court under Dingess/Hartman.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are service personnel records and VA treatment records.  The 
veteran has identified no private treatment records or other 
records that would be relevant to his claim.  Indeed, he did 
not respond to letters asking that he supply particulars 
regarding his alleged PTSD-inducing stressors.  The veteran 
was not afforded a VA psychiatric examination in connection 
with the claim.  VCAA requires that examinations be provided 
in certain situations.  The Board will explain in the body of 
the decision below why an examination is not necessary in 
this instance.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Factual Background 

The veteran's DD Form 214 reflects that he served as a light 
weapons infantryman, and service personnel records confirm 
that he served in Vietnam.  He is the recipient of the 
Vietnam Service Medal, Republic of Vietnam Campaign Medal, 
Bronze Star Medal, National Defense Service Medal, and the 
Sharpshooter Badge.

The service medical records indicate no complaints or 
diagnoses of a psychiatric nature.  

In recent years, the veteran has been consistently diagnosed 
with generalized anxiety disorder (GAD).  The evidence, 
however, does not appear to suggest that he suffers from 
PTSD.  An October 2001 VA progress note reflects no previous 
history of psychiatric treatment and current symptoms of 
anxiety.  The veteran reported nightmares of Vietnam although 
he could not recall them.  He also indicated that he avoided 
situations that reminded him of his time in Vietnam.  He 
denied an exaggerated startle response and flashbacks.  He 
complained of trouble sleeping and problems with 
concentration but denied other depressive symptoms.  He 
desired assistance in controlling his anxiety and 
irritability.  The diagnosis was of rule out PTSD.

In January 2002, the veteran underwent a VA psychosocial 
assessment.  He reported an increase in anxiety over the 
previous year.  He linked his anxiety to recent diagnoses of 
hypertension and diabetes mellitus.  The examiner noted that 
the veteran had thoughts of Vietnam only when cued.  He spoke 
of nightmares and dreams that were not necessarily war 
related.  He denied flashbacks or visceral reactivity.  He 
denied avoidance.  Regarding his Vietnam service, the veteran 
reported fear when his tank was under fire and cited an 
incident in which his tank ran over and crushed enemy 
soldiers.  The examiner assessed anxiety disorder not 
otherwise specified with features of PTSD.  Another record 
dated that month indicated that the veteran did not meet the 
criteria for a diagnosis of PTSD.

Pursuant to a January 2003 outpatient treatment record, the 
veteran described sleep and anger problems.  Regarding 
Vietnam, he stated that he closed that chapter of the book.  
He did not experience any intrusive thoughts about Vietnam.  
Vietnam-related nightmares were rather infrequent.  The 
veteran denied depression and manic symptoms but said that he 
worried.  The examiner's Axis I diagnosis was of GAD.  
However, under "care plan" it was indicated that he would 
continue take mirtazapine, an antidepressant, for 
PTSD/depression/sedation.

The most recent VA psychiatric treatment records dated in 
2005 and 2006 reveal only diagnoses of GAD.

The veteran did not respond to a June 2006 VA inquiry asking 
that he list his alleged PTSD-inducing stressors to include 
details regarding approximate dates and other specifics.  

Discussion

A prerequisite to entitlement to service connection for any 
claimed disability is the actual presence of that disability.  
See, e.g., Gilpin, supra.  In the Board's view, the record 
does not suggest that the veteran suffers from PTSD.  
Assessments of "rule out PTSD" and "anxiety disorder not 
otherwise specified with features of PTSD" are certainly not 
tantamount to diagnoses of PTSD.  

In the Board's view, the January 2003 outpatient treatment 
record does not amount to a diagnosis of PTSD.  On that 
occasion, the examiner diagnosed GAD.  The care plan listed 
the psychotropic medication that the veteran was supposed to 
be taking for PTSD/depression/sedation.  The Board concludes 
that the context of the foregoing indicates that 
"PTSD/depression/sedation" are some conditions for which 
the veteran's particular medication is prescribed but do not 
necessarily relate to the veteran's actual diagnosis.  The 
Board bases its conclusion on the fact that the veteran does 
not suffer from depression, and indeed denies it.  Thus, 
taking "PTSD/depression/sedation" to mean that the veteran 
suffers from these conditions would necessarily imply that he 
suffers from depression, which he does not.  The examiner's 
explicit Axis I diagnosis in January 2003 was limited to GAD, 
and the Board finds no diagnosis of PTSD stemming from that 
treatment encounter.  

Because the veteran does not suffer from PTSD, service 
connection for that disorder is denied.  38 U.S.C.A. § 1154; 
38 C.F.R. §§ 3.303, 3.304.  The Board need not make a 
determination as to whether the veteran served in combat, in 
which case his alleged stressors would have to be verified.  
Id.  Without a present finding of PTSD, service connection 
for that disorder cannot be granted regardless of whether the 
alleged PTSD-inducing stressors occurred.  

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no definitive competent evidence of the 
presence of PTSD, no psychiatric examination in furtherance 
of the veteran's claim need be provided.  VA is not required 
to provide assistance if no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  The veteran is not competent to 
offer psychiatric diagnoses, as he is not shown to possess 
any particular medical or psychiatric expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  It follows that his 
assertions regarding the presence of PTSD are not ones upon 
which the Board may rely.  There is no competent and credible 
evidence of the presence of PTSD.  Because there is no 
competent evidence reflecting a clear diagnosis of PTSD, the 
preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.


ORDER

Service connection for PTSD is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


